Citation Nr: 1141364	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1977 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran failed to appear for a scheduled hearing before the Board and his request for a hearing is deemed withdrawn. 

This case was previously before the Board in November 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran is not in need of regular aid and attendance as a result of his service-connected disabilities, and he is not permanently housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status as a result of service-connected disabilities have not been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-and post- adjudication VCAA notice by letters in February 2006 and in June 2006.  The Veteran was notified of the evidence needed to substantiate the claim of special monthly compensation based on the need for regular aid and attendance or housebound status.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

As for the content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in May  2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2006 and December 2010 in relation to his claim for special monthly compensation based on the need for regular aid and attendance or housebound status.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the Veteran's service-connected disabilities and the resulting limitations to provide probative medical evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable to a Veteran by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound.  A Veteran, who as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).



Under the provisions of 38 C.F.R. § 3.352(a), the following will be considered in determining the need for regular aid and attendance due to service connected disability: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The special monthly compensation at the housebound rate provided by 38 U.S.C. 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).

A total disability rating based on individual unemployability satisfies the total (100 percent) rating requirement if the total disability rating based on individual unemployability due to service-connected disabilities evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  See Bradley v Peake, 22 Vet. App. 280 (2008).



Facts 

The Veteran currently is service-connected for the following disabilities: arthritis of the right acromioclavicular joint, rated 30 percent; arthritis of the left acromioclavicular joint, rated 20 percent; degenerative arthritis of the cervical spine, rated 20 percent; degenerative arthritis of the lumbar spine, rated 20 percent; degenerative arthritis of the right knee, rated 10 percent; degenerative squaring of the medial femoral condyle of the left knee with chronic synovitis, rated 10 percent; and surgery scars on the left and right shoulders, rated 10 percent disabling.  The combined disability rating is 80 percent and, as all the disabilities except the surgery scars are orthopedic in nature.  A total disability rating for compensation has based on individual unemployability was granted, effective November 2005.

The following disabilities are not service connected: chronic obstructive pulmonary disease; diabetes mellitus; peripheral neuropathy of four extremities; depressive disorder; hypertension; migraine headaches; renal insufficiency; and positional vertigo.

On VA examination in March 2006, the VA examiner noted that the Veteran had extreme difficulty navigating the t stairs into his home and he could not use a cane because of his right shoulder disability.  The Veteran was able to drive.  He needed to make several trips to a grocery store. because he could not carry his groceries.  He was unable to manage buttons or ties on his clothing because of an essential tremor, and he could not manage most housecleaning chores because of allergies to the products.  He was unable to bend over to get things off a lower shelf and tended to microwave his meals because he did not trust himself to stand and cook.  He had difficulty sleeping, a reduced attention span, and some mild cognitive impairment.  However, he was able to recognize dangerous situations and remove himself.






On VA examination in December 2010, the VA examiner noted that the Veteran was not bedridden or hospitalized.  Although the examiner indicated that the Veteran was not able to travel beyond his current hoe, the Veteran did transport himself, alone, to the examination.  The Veteran's daily activities were limited to reading and cleaning his home with occasional shopping trips for which he drove himself, although he had difficulty carrying groceries due to his shoulder disabilities.  The Veteran was able to handle his own activities of daily living, including dressing, toileting, grooming, and feeding himself, and did his own cooking using the microwave.  The Veteran paid a girlfriend to help him clean his house and handle his bills and financial affairs.  He was able to button and unbutton his shirt and to remove it without difficulty for the examination.  His comfort level allowed him to drive for no more than one hour, and his walking was limited to ten minutes due to pain.  On physical examination range of motion testing showed cervical spine flexion to 20 degrees with extension to 25 degrees; shoulder abduction to 70 degrees on the right and 80 degrees on the left; and knee flexion and extension was from 0 to 100 degrees bilaterally.  The examiner stated that the Veteran's working capacity was limited to very light work, mostly sitting, with the ability to change positions frequently.  His mental status was somewhat limited, particularly with regard to handling his financial affairs.  The examiner also noted that the Veteran was using prolonged bed rest to treat his pain and disabilities - as much as two to three hours at a time during monthly flare-ups of neck and back pain - although this was done on the Veteran's own initiative and without a doctor's prescription.

In a rating decision in August 2011, the RO found that the Veteran was not competent to handle the disbursement of his funds.  

Analysis

The Veteran seeks aid and attendance or housebound benefits as a result of his service-connected disabilities.  



The evidence does not show that the Veteran requires regular aid and attendance as a result of his service-connected disabilities.  Special monthly compensation for aid and attendance under 38 C.F.R. § 3.352(a), is based only on service-connected disabilities.  It has not been established that the Veteran is unable to dress or undress himself, or unable to keep himself ordinarily clean and presentable, or unable to feed himself through loss of coordination of the upper extremities, or unable to attend to the wants of nature, or is unable to protect himself from hazards or dangers incident to his daily environment to warrant regular aid and attendance.  

While the March 2006 VA examination noted the Veteran's difficulty dressing himself, particularly in fastening buttons and laces, this was attributed to an essential tremor, rather than to any of his service-connected disabilities.  Moreover, the December 2010 examination specifically noted that the Veteran was able to button and unbutton his shirt in conjunction with the examination.  Difficulties performing other activities of daily living, such as cooking, cleaning his home, and remembering his medication, appeared to be due to either non-service-connected disabilities or to the combined effects of all his disabilities, both service-connected and non-service-connected.  None of the other difficulties related to the Veteran's ability to physically feed himself, attend to the wants of nature, or protect himself from ordinary hazards.

While the Veteran was found not competent to handle disbursement of his funds, the reason for the determination was the history provided by the Veteran in December 2010 that related to impaired cognitive functioning, not a service-connected disability.  The Veteran still has the ability to protect himself from the ordinary hazards of life.  The Veteran has provided evidence that he is able to drive, cook his own meals, and handle his own housekeeping.

The evidence of record also indicates that the Veteran is not housebound, in that he can still drive, complete his grocery shopping, and perform other activities outside of his home.  



The December 2010 VA examination noted that he was able to drive himself to the appointment although it required him to drive across the mountains in winter driving conditions.  In light of this, special monthly compensation based on housebound status is not warranted.  38 C.F.R. § 3.350(i)(2).

In addition, the Veteran does not qualify for housebound status based on the requirement of one service-connected disability which is 100 percent disabling in combination with other separate disabilities which warrant a combined rating of at least 60 percent.  38 C.F.R. § 3.350(i)(1).  Here, the Veteran's total combined rating for all of his service-connected disabilities is 80 percent.  

The record does show that a total disability rating based on individual unemployability due to service-connected disabilities has been in effect since November 2005, and such can be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Veteran does not have a second disability evaluated as 60 percent or more disabling that is separate and distinct from the service-connected conditions for which the total disability rating based on individual unemployability due to service-connected disabilities was granted.   Accordingly, aid and attendance benefits cannot be granted based on the award of the total disability rating based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 3.350(i).

In summary, the Veteran is not housebound due to service-connected disabilities, and although he has some difficulties with the activities of daily living, he does not require regular aid and attendance as a result of his service-connected disabilities.  Hence, the preponderance of the evidence of record is against the claim for entitlement to special monthly compensation based on aid and attendance and the claim must be denied.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





ORDER

Special monthly compensation based on the need for regular aid and attendance or housebound status as a result of service-connected disabilities is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


